I am not able to agree with the majority opinion. Defendant is charged with one Streetman, a deputy county treasurer; it being alleged they acted together in issuing a tax receipt different from its duplicate, in violation of section 9771, Comp. Stat. 1921. A severance was had, and defendant was tried alone. Defendant was employed as a tax ferret of Osage county, by which contract he was to have 15 per cent. of the tax money paid on property which had been omitted from the tax roll and which had been discovered and placed thereon by him. He had access to and used the office of the county assessor and the county treasurer. The majority opinion correctly states that there is no dispute in the evidence that Streetman, the codefendant, committed the act, and Ingram, the defendant *Page 158 
here, aided, advised, and counseled the same. The majority opinion holds that, while it was not necessary that Streetman be convicted or even tried in order to convict Ingram, but says:
"Yet, before a verdict of conviction against Ingram would be permitted to stand, in view of the fact that he was tried separately, and in view of the allegations in the information, the evidence must have been sufficient to have warranted a conviction against Streetman, his codefendant."
This statement in the opinion is contrary to several opinions of this court and to sections 2574 and 2575, Comp. Stat. 1921, which are as follows:
"2574. The distinction between an accessory before the fact and a principal, and between principals in the first and second degree, in cases of felony, is abrogated, and all persons concerned in the commission of a felony, whether they directly commit the act constituting the offense, or aid and abet in its commission, though not present, must be prosecuted, tried and punished as principals, and no additional facts need be alleged in any indictment or information against such an accessory than are required in an indictment or information against his principal.
"2575. An accessory to the commission of a felony may be prosecuted, tried and punished, though the principal felon be neither prosecuted nor tried, and though the principal may have been acquitted."
The majority opinion holds that there is not sufficient evidence to prove that the act of issuing the duplicate tax receipt different from the original was with intent to defraud Osage county. It is a general principal that every person is presumed to have intended to do what he has done and intended the immediate and natural consequences of his act. It is also a general principle that intent, being a state of mind, ordinarily cannot be proven by direct *Page 159 
and positive testimony, but must be proven by circumstances.
It appears to me that there is abundant proof of the intent of defendant to defraud Osage county. There is evidence to prove a general conspiracy to defraud Osage county and its municipalities by the collection by defendant of tax ferret fees on taxes paid on property claimed to have been discovered by the tax ferret as omitted property when as a matter of fact the tax ferret knew that the same was not omitted property, but was on property which had been listed for taxation. Defendant made his contract as tax ferret with the board of commissioners of Osage county June 6, 1923. On the same day defendant entered into a contract with one Buzan, a deputy county assessor, that such deputy assessor would devote his spare time to procuring information and data for the furtherance of defendant's contract as tax ferret, and that, in consideration of Buzan's services, defendant was to pay him one-half of the net cash proceeds derived as such tax ferret, settlement to be made every 60 days. In addition to being a violation of law by paying additional compensation to an officer to perform duties, it thus became profitable to Buzan, the deputy assessor, as well as defendant, to prevent the assessor's office from being zealous in seeing that all property was placed on the tax roll. By omitting property, defendant and Buzan might "discover" the same and put it on the tax roll as omitted property, and thus secure the 15 per cent. of the taxes. In this case the Sinclair Oil  Gas Company made a return of their property to the county assessor's office. No notice was given to the taxpayer as required by law before the alleged omitted property was placed on the roll, and at the time the tax was paid defendant had his codefendant, Streetman, make the tax receipt that was sent *Page 160 
to the taxpayer to show a proper distribution of the tax as if there were no fees paid the "tax ferret," while the duplicate receipt retained in the county treasurer's office showed the distribution of the tax less the tax ferret fee, which in this instance amounted to more than $2,900. It is plain that the purpose in failing to notify the taxpayer of his property as omitted was to prevent the taxpayer disclosing to the county treasurer that he had made a return of the property for taxation, as this would defeat the claim of defendant as tax ferret of his fees. The same purpose would cause defendant as tax ferret and his codefendant, Streetman, to have the tax receipt sent to a taxpayer show a proper distribution of the tax as if no ferret's fees had been collected; for, if the receipt showed a collection of tax ferret fees, the taxpayer might investigate or inform the county treasurer and thereby defeat the collection of the tax ferret fees. As further proof of intent as a general scheme, the record discloses there were several hundred instances of this kind in which property returned by the taxpayer had been omitted from the tax roll. What stronger proof of intent could be made.
Attached to the application for a change of venue, a part of the record, is a finding of facts and conclusions of law by the district judge of Osage county in a civil suit involving the same matter. This is very nearly a summary of the record here. The court, among other things, finds as follows:
"* * * The defendant Ingram procured a tax ferret contract with the county commissioners on the 6th day of June, 1923, which was finally executed about the hour of three o'clock on said date. Within three hours from that time, the defendant Ingram and Buzan entered into an illegal written contract wherein the defendant Buzan agreed to devote spare time not demanded by his regular employment, to procure information and data necessary *Page 161 
to the fulfillment of Mr. Ingram's contract, * * * the consideration therefor being that Buzan was to receive one-half of the net proceeds in cash which the said Ingram was to derive for his services as tax ferret of Osage county, and further providing that settlements should be made every 60 days after the first settlement. This contract plain and unambiguous was prepared by and acknowledged before Mr. Paul Comstock, a brother-in-law of Mr. Buzan, under such circumstances as to show to my mind, guilty knowledge on the part of the defendants Ingram and Buzan that they were entering into an illegal contract. * * *
"After this contract was made and entered into, more than a thousand names were omitted from the succeeding tax rolls that had been on the previous year's tax roll. We find great numbers of persons who rendered their property for taxation in the ordinary and usual manner totaling some three millions of dollars, whose names were left off the tax roll even after they had rendered their assessments to the assessor and later placed on the tax roll by Sam Ingram in the exact amount of the return previously made to the assessor. We find one item, to wit, the Sinclair Crude Oil Purchasing Company, who duly rendered their assessments on two different sheets, one assessment sheet showing approximately $700,000 in property and the other assessment sheet showing approximately $1,637,000 in property. These two returns were supposed to have been mailed by the Sinclair Crude Oil Purchasing Company in the same envelope to the county assessor. The one for $700,000 appears regularly upon the tax rolls. The one for $1,637,000 appears to have been placed upon the tax rolls by the tax ferret. When the Sinclair Company undertook to pay their taxes, to wit, on January 27, 1926, they sent to the county treasurer a check in the total sum of $32,336.17 for the first half. The original receipt returned to the Sinclair Company does not show any tax ferret fees. The duplicates which were filed in the treasurer's office and in the county clerk's office by the treasurer, show an erasure and a change entirely from the original tax receipts, and show $3,158.50 to the tax ferret. *Page 162 
Again on June 12, 1926, when the last half of the said taxes were paid by the Sinclair Company, the same procedure was gone through with. Mr. Streetman, the clerk in the treasurer's office who wrote those two receipts, testifies that he knowingly made the original tax receipt different from the duplicates, and at the instance and request of Mr. Ingram, who on account of his friendship for Mr. Orr, the tax attorney for the Sinclair Company, did not want the tax ferret item to show on the original receipt, thinking that Mr. Orr might be subjected to criticism by his superior officers. I do not believe that this was the real reason for making the original receipt and the duplicate receipts differently. I think if the original receipts had been made to show approximately $6,200 paid to the tax ferret, that the Sinclair Company would have complained immediately, and the tax ferret realized that he would not have been entitled to this sum; and that the original receipts were made different from the duplicates in order to deceive the taxpayer, and to prevent the taxpayer from knowing that any money was paid to the tax ferret. * * *"
The entire record leads to the irresistible conclusion that defendant, with the connivance of some one in the office of the county assessor, and probably some one in the office of the county treasurer, concocted a scheme to defraud Osage county by abstracting or concealing property returns made by taxpayers and then pretending to discover the omitted property and to collect fees for having it placed on the tax roll, and that by such scheme they did succeed in an outrageous defrauding of Osage county; that the issuing of the tax receipt different from its duplicate was with criminal intent and in furtherance of the general scheme to defraud. Defendant ought not to be allowed to defeat justice by the flimsy excuse that a criminal intent is not proven. *Page 163